Title: From Alexander Hamilton to James A. Bayard, 6 August 1800
From: Hamilton, Alexander
To: Bayard, James A.



New York August 6th. 1800.
Dr Sir

The President of Columbia College in this City has resigned & we are looking out for a successor. Dr. Wharton has occurred to me as a character worthy of enquiry, & the great confidence I feel in your judgment & candour induces me to have recourse to you. We are extremely anxious to have a well qualified man, as this is the only thing wanting to render our institution very flourishing. We have two very good professors, one of the languages, the other of Mathematics & Natural Philosophy—and we have a professor of Chemistry (this branch having been lately made a part of the academic course,) together with better funds as I believe than any similar Institution in the U. States. I mention these particulars to impress you with the importance of our College to the Cause of Literature, & with the duty which thence results of peculiar circumspection & care in the choice of a President. It is essential that he be a gentleman in his manners, as well as a sound & polite Scholar—that his moral character be irreproachable, that he possess energy of body & mind, & be of a disposition to maintain discipline without undue austerity, & in the last place that his politics be of the right sort. I beg you to inform me particularly how far Dr. Wharton meets this description, in what if anything he fails. You will of course see the propriety of mentioning nothing about this Inquiry. In the present eventful crisis of our affairs, a mutual communication of information & opinions among influential men of the Fœderal party may be attended with some advantage to their cause. Under this impression I shall give you a summary of the state of things north of the Delaware; South of it your information is likely to be as good as mine & accordingly I shall request your view of what is to be expected in that quarter. In New-Hampshire there is no doubt of Federal Electors, but there is a decided partiality for Mr Adams. I took pains to possess Governor Gilman whose influence is very preponderating, of the errors and defects of Mr Adams, and of the danger that no candidate can prevail, by mere Fœderal strength, consequently of the expediency & necessity of unanimously voting for General Pinckney (who in the South may get some Anti-Fœderal votes) as the best chance of excluding Mr Jefferson. The Governor appeared convinced of the soundness of these views, & cautiously gave me to expect his cooperation. Yet I do not count upon New Hampshire for more than two things, one, an unanimous vote for Mr Adams; the other, no vote for any Antifœderalist. In Massachusetts almost all the leaders of the first class are dissatisfied with Mr Adams & enter heartily into the policy of supporting General Pinckney. But most of the leaders of the 2nd class are attached to Mr Adams, & fearful of jeopardizing his election by promoting that of Gen: Pinckney. And the Mass of the people are well affected to him & to his administration Yet I have strong hopes that by the exertions of the principal Fœderalists, Masstts. will unanimously vote for Adams & Pinckney. Rhode Island is in a state somewhat uncertain. Scisms have grown up from personal rivalships, which have been improved by the Anti-fœderalists to strengthen their interests. Governor Fenner expresses a hope that there will be 2 antifœderal Electors, but our friends reject this idea as wholly improbable. But I am not quite convinced that they know the ground. In every event however I expect Mr. A. will have there an unanimous vote. I think nothing can be relied upon as to General Pney. Connecticut will I doubt not unanimously vote for General P: but being very much displeased with Mr. A. it will require the explicit advice of certain Gentlemen to induce them to vote for him. No Anti-Fœderalist has any chance there. About Vermont I am not as yet accurately informed; but I believe Adams & Pinckney will both have all the votes. In New York all the votes will certainly be for Jefferson & Burr. New Jersey does not stand as well as she used to do; The Antis hope for the votes of this state. But I think they will be disappointed. If the Electors are Fœderal Pinckney will certainly be voted for; & Adams will be or not as leading friends shall advise. Adding to this view of the Northern what I have understood of the Southern quarter, our prospects are not brilliant. There seems to be too much probability that Jefferson or Burr will be President. The latter is intriguing with all his might in New Jersey, Rhode-Island & Vermont. And there is a possibility of some success to his intrigues. He counts positively on the universal support of the Antis: & that by some adventitious aid from other quarters, he will overtop his friend Jefferson. Admitting the first point the conclusion may be realized. And if it is Burr will certainly attempt to reform the Government a la Buonaparte. He is as unprincipled & dangerous a man as any country can boast; as true a Cataline as ever met in midnight conclave.
With sincere esteem & regard I am

A. H.

